PER CURIAM.
Pursuant to a 3.800 motion, Brooks challenged his sentence as a violent career criminal under the 1995 statute which has been declared unconstitutional. The trial court denied the motion on the basis that Brooks did not have standing, relying on Salters v. State, 731 So.2d 826 (Fla. 4th DCA 1999). In Salters v. State, 758 So.2d 667 (Fla.2000), the supreme court held that the window period for challenging the violent career criminal statute begins on October 1, 1995 and ends on May 24, 1997. Brooks committed his offenses on October 15, 1996; therefore he has standing to challenge his sentence. The order denying Brooks’ 3.800 motion is reversed and the cause is remanded for consideration of sentencing in light of the supreme court decision in Salters.
REVERSED AND REMANDED.
COBB, PETERSON and PLEUS, JJ., concur.